520 Holcomb Avenue
cho,Névada89502
775-826-2380

Law Off`\ce of Steven P. Brazelton

||case 3:18_cv-00376-LRH-csc Documem 22 l=iled 02/07/19 Page 1 of 5

\CO°\I¢\Ul-PUN._

NNNNNNN\_o-¢o_u-d\-¢o_o-¢o_o-¢o-o
G\Lh-PWN'-‘O\DO°\|G\U\&NN'-‘O

 

Law Office of

Steven P. Brazelton
Steven P. Brazelton (5882)
Nathalie Huynh (5997)

520 Holcomb Avenue

Reno, Nevada 89502
775-826-2380

Attorneys for Plaintiff
Guisela Aguirre Guerra

UNITED STATES
DISTRICT

GUISELA AGUIRRE GUERRA
Plaintiff,

vs.

DEMATIC CORP., a Delaware

Corporation; SIEMENS INDUSTRY,

INC., a Delaware Corporation,

DOES 1-25; and BLACK

CORPORATIONS B-Z,

Defendants.

 

DEMATIC CORP., a Delaware

Corporation,
Third-Party Plaintiff
vs.

LLC F/K/A
INC.

SALLY BEAUTY SUPPLY,
SALLY BEAUTY COMPANY,

Third-Party Defendant

 

Springel & Fink, LLP

Adam H. Springel (7187)

10655 Park Run Drive, Suite 275
Las Vegas, NV 89144
702-804-0706

Attorneys for Defendant Dematic
Corp.

DISTRICT COURT
OF NEVADA

CASE NO. 3:18-CV-OO376-LRH-WGC

STIPULATION TO EXTEND DISCOVERY

 

 

520 Holcomb Avenue
Reno, Nevada 89502
775-826-2380

Law Offlce of Steven P. Brazelton

\DOQ\|O\LId-PWN\-‘

NNNNNNNv-o-¢o-¢»-‘u-¢o_v-¢o-o-»»_¢
O\¢JIAWN'-‘O\CO°\IC\LI\-PWN'_O

 

lbase 3:18-cv-00376-LRH-CBC Document 22 Filed 02/07/19 Page 2 of 5

Plaintiff GUISELA AGUIRRE GUERRA (“Plaintiff”), and Defendant
DEMATIC CORP., a Delaware corporation (“Defendant”), pursuant to

LR II 7-1, hereby stipulate and agree as follows:

Whereas, the parties have completed the following discovery
in the above-captioned matter: (l) The parties filed their Joint
Case Management Report on August 22, 2018; (2) Plaintiff made its
Fed.R.Civ.P. 26 Disclosures on August 29, 2018, and First and
Second Supplements thereto on December 7, 2018 and January 8,
2019; (3) Defendant made its Fed.R.Civ.P. 26 Disclosures on
November 15, 2018; (4) Plaintiff served Defendant with its first
set of interrogatories and requests for production of documents on
September 4, 2018 and Defendant responded to same on October 31,
2018; (5) Plaintiff served Sally Beauty Supply, LLC with two
Subpoenas Duces Tecum one on September 11, 2018 and another on
October 11, 2018; (6) Defendant served Plaintiff with its first
set of requests for admissions, interrogatories and requests for
production of documents on December 13, 2018 and Plaintiff
responded to same on January 14, 2019; (7) Plaintiff served
Defendant with its first set of requests for admissions and second
set of requests for production of documents on January 8, 2019;
and (8) Plaintiff served Sally Beauty Supply, LLC with a Subpoena
for Inspection, Testing and Photography on December 11, 2018 and
the parties conducted an inspection of the subject “Gate” on

January 14, 2019.

 

520 Holcomb Avenue
cho,Nevada89502
775-826-2380

Law Ot`t'lce of Steven P. Brazelton

\oO°`lO\U\-l>b)N»-¢

NNNNNNNo-¢c-¢»-¢o-¢»-¢o-o»-¢o_v-‘o_
o\M-PWN'-‘O\O®`IG\M¢BWN’-‘Q

 

lbase 3:18-cv-00376-LRH-CBC Document 22 Filed 02/07/19 Page 3 of 5

Plaintiff has substituted in, for Black Corporation A,
SIEMENS INDUSTRY, INC.

Defendant recently filed a Third-Party Complaint against
SALLY BEAUTY SUPPLY, LLC F/K/A SALLY BEAUTY COMPANY, INC. (“Sally
Beauty Supply”), with allegations, inter alia, that Sally Beauty
Supply entered into a contractual indemnity agreement with
Defendant or its predecessor that has been triggered by the claims
raised in the Complaint. Sally Beauty Supply has been served, but
its Answer is not due at this time.

Given the date (approximately 1999) of the design,
manufacture, sale and installation of the Gate (as that term is
defined in Plaintiff’s First Amended Complaint) and subsequent
corporate mergers, Plaintiff and Defendant are currently working
on a stipulation to clarify which parties are legally responsible
for any liability arising out of the design, manufacture, sale and
installation of the Gate.

Given the addition of Sally Beauty Supply as a Third-Party
Defendant, Plaintiff and Defendant anticipate the need for
additional discovery, particularly so that adequate time exists to
depose Plaintiff’s treating physicians prior to all sides’ experts
being deposed and therefore stipulate to extend all discovery,
motion and pretrial order deadlines set forth in the Court’s

Minute Order of August 29, 2018.

 

520 Holcomb Avenue
cho,Nevada89502
775-826-2380

Law Office of Steven P. Brazelton

lbase 3:18-cv-00376-LRH-CBC Document 22 Filed 02/07/19 Page 4 of 5

\COQ\IO'\!J\-ldwN'-‘

NNNNNNN»-¢-‘o-‘»-»_-._.._¢,_.,_.
c\U\-hb-|N'-‘O\OOQ\|C\U\J>WN'-‘O

 

Plaintiff and Defendant anticipate convening a new joint case
conference and preparing and filing a new Joint Case Management
Report promptly upon the appearance of Sally Beauty Supply.

This is the first stipulation to extend the time for
discovery and to file motions, and this stipulation is not made
for any improper purpose.

NOW, THEREFORE, and good cause appearing, it is hereby
stipulated and agreed as follows:

1. That the deadlines set forth in the Court’s Minute Order
of August 29, 2018 be set aside, and that new deadlines be
established at the time of a new Case Management Conference which
shall be scheduled upon the appearance of Sally Beauty Supply.

DATED this 7th day of February, 2019

Law Office of

 

 

Steven P. Brazelton Springel & Fink, LLP

//ss// Steven P. Brazelton

By: Steven P. Brazelton //sS// Adam H. Sprinqel
Nathalie Huynh 10655 Park Run Drive, Suite 275
520 Holcomb Avenue Las Vegas, NV 89144

Reno, Nevada 89502 702-804-0706

775-826-2380
Attorneys for Defendant Dematic

Attorneys for Plaintiff Corp.
Guisela Aguirre Guerra

    

/ / /
U.

DATED; 3»{//,/?9/@

 

0

520 Holcomb Avenue
Reno, Nevada 89502
775-826-2380

Law Offlce of Steven P. Brazelton

lbase 3:18-cv-00376-LRH-CBC Document 22 Filed 02/07/19 Page 5 of 5

\QOO\|C’\U\¢I>WN'-‘

NNNNNNN--a_¢o_»-¢o-‘\-¢¢_»-¢o_r_
o\L/IAWN'-‘Q\o®`lo\§l\-RWN'-‘C

 

IT IS SO ORDERED.

 

UNITED STATES MAGISTRATE JUDGE

DATED:

 

 

